Citation Nr: 0507388	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied service connection for asthma 
after reopening the claim.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996);  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary with respect to the underlying claim 
for benefits.  Therefore, the issue will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  By decisions of the RO in December 1946, June 1950, and 
June 1989, service connection for asthma was denied, and no 
timely appeals were filed.

3.  Evidence associated with the claims file since the June 
1989 decision has not been considered previously and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The June 1989 RO decision denying service connection for 
asthma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302(a), 20.1103 (2004).

2.  Evidence received since the June 1989 RO decision is new 
and material, and the claim for service connection for asthma 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a) (c), 3.159, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim in a May 2001 letter, prior to the decision on appeal.  
In addition, that letter advised the veteran of what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  Furthermore, another 
letter advising the veteran of the need for further evidence 
was issued in April 2004.

The veteran was also provided with a copy of the rating 
decision on appeal, and a September 2003 statement of the 
case, and an August 2004 supplemental statement of the case.  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and lay statements.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).


Pertinent Law and Regulations

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.




Analysis

Service connection for asthma was previously denied in 
November 1946 because the condition was not shown by the 
evidence of record.  

The record at that time consisted only of service medical 
records, which failed to reveal the presence of asthma during 
service.  His separation examination noted that his lungs 
were normal, and that chest x-ray revealed no significant 
abnormality.  The veteran had no complaints at that time, and 
asthma was not listed in the space for the description of 
significant illnesses.

The veteran again requested service connection in 1950, and 
submitted lay statements to support his claim.  A VA 
examination was conducted in May 1950.  An x-ray from this 
exam showed flattening of the right side of the diaphragm, 
probably due to old pleural thickening.  Diagnosis on 
physical examination was bronchial asthma by history.  In a 
rating decision from that same month, the RO denied the claim 
due to the lack of findings of asthma on examination.  

The RO requested Surgeon General's Office (SGO) records in 
September 1988 at the veteran's request.  The service 
department responded that the sick reports from March to June 
1944 and from August to October 1945 did not list the 
veteran's name.  In June 1989 the RO determined that no new 
and material evidence had been submitted

In December 1992 the veteran sought to overturn the June 1950 
decision based on clear and unmistakable error (CUE).  This 
was denied in a September 1993 rating decision where the RO 
found no such error occurred.  The veteran did not appeal.

Evidence added to the file since June 1989 includes medical 
reports showing that the veteran suffers from bronchial 
asthma.  Specifically, records dated in 1987 and 1994 note a 
diagnosis of chronic severe extrinsic asthma.  In addition VA 
outpatient treatment records and an August 2001 VA 
examination all diagnose severe asthma.  

The prior basis for the denials of service connection in 1946 
and 1950 was the lack of a current disability.  The denial of 
the claim in 1989 was solely based upon the lack of SGO 
records revealing treatment for asthma in service.  No 
medical evidence revealing the current existence of asthma 
was of record at that time.  Thus, evidence showing the 
diagnosis of asthma, is new as it was not previously of 
record.  It is also material, in that it goes directly to a 
prior reason for the denial of the claim, and must be 
considered with all of the evidence of record in order to 
fairly decide the merits of the claim.  

Because new and material evidence has been submitted, the 
claim for service connection for asthma is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for asthma is reopened, 
and to this extent only, the benefit sought on appeal is 
allowed.


REMAND

Adjudication of the veteran's claim regarding asthma does not 
end with the conclusion that new and material evidence has 
been submitted.  The newly submitted evidence, when 
considered with all of the evidence of record, raises the 
possibility that the veteran's current asthma could be 
related to service.

In this case, although the service medical records reveal no 
treatment or complaints for asthma, and there are no SGO 
records available detailing treatment of the veteran, the 
veteran did file a claim for asthma within a few months 
following discharge from service.  In addition, he 
subsequently submit lay statements recounting the veteran 
being treated in service for trouble breathing, primarily at 
night.  

Because the Board is not free to render its own medical 
conclusions, the Board finds that a VA examination is 
required to determine whether the veteran's current asthma is 
related to service.  See 38 C.F.R. § 3.159(c)(4) (An 
examination shall be necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence contains 
competent evidence that the claimant has a current 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active service, but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.).  In this regard the Board notes that 
the August 2001 VA examination did not include any opinion as 
to the etiology of the veteran's asthma. 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran should be afforded an 
examination to determine the nature and 
etiology of his asthma.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's current asthma is 
causally related to his active service.  
If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


